DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 4/19/2022. Claims 1, 6 and 9 have been amended. Claims 5 and 7 have been canceled. New claims 10-11 have been added. Therefore, claims 1-4, 6, and 8-11 are pending in this office action, of which claims 1 and 9 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 4/19/2022 with respect to the rejection of claims 1-9 under 35 USC 101 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pages 8-11, filed 4/19/2022, with respect to the rejections of claims 1-9 under 35 USC 102 and 103 have been fully considered but are not persuasive.  
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
 
Applicant argues:
a.	Applicant submits Ramanath does not disclose or suggest primary claimed features to "(1) classify each of a plurality of users having attributes similar to one another and to any one of a plurality of clusters based on user information representing the respective attributes of the users". (pages 9-10). 
	In response to applicant's argument a:  The argument is that Ramanath does not disclose or suggest classifying each of the member candidates themselves. Ramanath discloses instead classifying the features, but not the member candidates.
	The claim limitation does not recite just classifying each of the member candidates themselves. The classify limitation require classify users based on user information. Accordingly, Ramanath teaches in paragraph 0146 that the features associated with each member can be grouped into two categories, explicit features and derived features. This features are associated with member and that indicate members are grouped into two categories. See also paragraph 0072 for members of a social networking service can be divided into two categories: candidates (e.g., job seekers) and recruiters (e.g., job providers).
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “a search simulation” and “a search processing”. It is not clear whether these terms are referring to the same claim element. Applicant is suggested to use consistent claim terms throughout all claims. 
Claims 1 and 9 recite “a virtual query” and “a search query”. It is not clear whether these terms are referring to the same claim elements. Applicant is suggested to use consistent claim terms throughout all claims. 
Claims 1 and 9 recite “the learned ranking model” lacks antecedent basis.
Claims 1 and 9 recite “estimate whether the search result is useful” do not appear to carry patentable weight.  Claim scope is not limited by claim language that suggests or makes optional and does not require steps to be performed. 
Claims 1 and 9 recite in the estimate function “similarity between information” and “information representing attributes of the cluster” are not clear as to the “information”. Lacks proper antecedent basis for the term “information”.
Claim 1 and 9 recite “estimation information representing whether the search results are useful” is not clear as to what information is included as the estimation information.
Claim 1 recites “learn the ranking model using the learning data” and claim 9 recites “learning the ranking model..” are not clear as what to learn the ranking model. 
Claims 1, 9 and 11 recite “a search simulation” is not clear. Whether this claimed limitation is referring to classify users to different cluster. 
Claims 1, 6, 9 and 11 recite “search result” and “learning data” are not clear whether these two elements are referring to same claim element.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“generate learning data of a ranking model configured to determine an order of a plurality of the search results” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification Fig. 6 step S203 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramanath et al., US 20200005149 A1 (hereinafter “Ramanath”).

As to claim 1,
Ramanath teaches a data generation device (Ramanath, Fig. 1 and para 0054, system 11 includes client machine 110 and 112) comprising: 
one or more processors configured to: 
classify each of a plurality of users having attributes similar to one another into any one of a plurality of clusters based on user information representing the respective attributes of the users (Ramanath, para 0072 and 0149, In some example embodiments, the profile data comprises at least one of a job title, a company, a skill, a school, a degree, and an educational major (i.e., attributes). However, other types of profile data are also within the scope of the present disclosure with para 0146 for the features (i.e., attributes) associated with each member can be grouped into two categories, explicit features and derived features. The explicit features correspond to fields that are present in a member profile, including, but not limited to, current and past work positions, education, and skills listed by the member. The derived features may either be derived from a member's profile (e.g., implied skills, experience, etc.)); 
perform a search simulation using a virtual query that includes one or more keywords extracted from the user information to obtain a search result (Ramanath, para 0072-0073, members of a social networking service can be divided into two categories: candidates (e.g., job seekers) and recruiters (e.g., job providers). Candidates look for suitable job opportunities, while recruiters seek candidates to fill job openings. Consider an example of a recruiter looking for a software engineer with machine learning background. Once the recruiter types keywords “software engineer” and “machine learning” as a free text query, the search engine of the search system 216 may first standardize them into the title “software engineer” and the skill “machine learning” with para 0083 for in order to obtain a representation for the entities using the graph data structure, the search system 216 uses a variety of graph embedding algorithms. In some example embodiments, the search system 216 employs a Large-Scale Information Network Embeddings (LINE) approach. One LINE approach comprises constructing the graph of a social networking service by defining the members of the social networking service as vertices, and use some form of interaction (e.g., clicks, connections, or social actions) between members to compute the weight of the edge between any two members. However, for candidate search, this would create a large sparse graph resulting in intractable training and a noisy model. Instead, in some example embodiments, the search system 216 defines a weighted graph, G=E, w . . . ), over the entities whose representations need to be learned (e.g., skill, title, company), and use the number of members sharing the same entity on their profile to induce an edge weight (w . . . ) between the vertices. As a result, the search system 216 reduces the size of the problem by a few orders of magnitude by constructing a smaller and denser graph);
estimate whether the search result is useful to each of the users based on a similarity between information included in the search result and information representing attributes of the clusters (Ramanath, para 0084, The graph data structure 400 comprises an illustrative sub-network of the graph used to construct entity embeddings, such as embeddings for companies. In some example embodiments, each vertex or node 410 in the graph data structure 400 represents an entity, such as a company, and the edge weight, (denoted by the edge thickness) represents the number of members of the social networking service that share the entity, such as the number of members that have worked at both companies. Similar graph data structures can be constructed for other entity types, such as skills and schools, as well. In the example where the entities in the graph data structure 400 are companies, the search system 216 may embed each company (e.g., each node 410 in the graph data structure 400) into a fixed dimensional latent space. In some example embodiments, the search system 216 is configured to learn first order and second order embeddings from the graph data structure 400.); 
generate learning data of a ranking model configured to determine an order of a plurality of the search results, the learning data being data including the search results and estimation information representing whether the search results are useful (Ramanath, Fig. 12 step 1210 and 1250 and para 0163 for At operation 1210, the search system 216 receives training data comprising a plurality of reference queries, a plurality of reference search results for each one of the plurality of reference queries, a plurality of user actions for each one of the plurality of reference queries (i.e., user action on reference query represent the results are useful), and a corresponding reaction indication for each one of the plurality of user actions with para 0164 for In some example embodiments, the ranking model comprises a deep learning model and configured to generate similarity scores based on a determined level of similarity between the profile data of the reference candidates users and the reference query data of the reference queries);
learn the ranking model using the learning data (Ramanath, para 0130, iterative update); 
perform a search processing using a search query that includes one or more received keywords to obtain the plurality of the search results (Ramanath, para 0077, Given a search query consisting of search criteria (e.g., title, skills, location) provided by the recruiter or the hiring manager, the goal of candidate search ranking is to determine a set of candidates strictly satisfying the specified search criteria (hard constraints), and to rank the candidates according to their utility for the recruiter, where the utility is the likelihood that the candidate would be a good fit for the position, and would be willing to accept a request (e.g., an InMail message) from the recruiter); 
determine the order of the search results using the learned ranking model (Ramanath, para 0077, Given a search query consisting of search criteria (e.g., title, skills, location) provided by the recruiter or the hiring manager, the goal of candidate search ranking is to determine a set of candidates strictly satisfying the specified search criteria (hard constraints), and to rank the candidates according to their utility for the recruiter, where the utility is the likelihood that the candidate would be a good fit for the position, and would be willing to accept a request (e.g., an InMail message) from the recruiter); and 
output the search results in the determined order (Ramanath, Fig. 11 step 1180).
As to claim 2,
Ramanath teaches the data generation device according to claim 1, wherein the one or more processors are configured to determine, for each of the clusters, one of the attributes of the users classified into the cluster determined to be similar among the users as an attribute of the cluster (Ramanath, para 0146 for These candidates, along with their features (i.e., attributes), are retrieved from one or more databases 1022, such as a distributed index, and returned to the scoring/ranking service 1010. The features associated with each member can be grouped (i.e., cluster) into two categories, explicit features and derived features. The explicit features correspond to fields that are present in a member profile, including, but not limited to, current and past work positions, education, and skills listed by the member. The derived features may either be derived from a member's profile (e.g., implied skills, experience, etc.) or constructed by an external algorithm (e.g., low-dimensional vector embedding for a member). The retrieval service 1020 handles the selection of candidates matching the query, and the initial (first pass) scoring/pruning of these candidates, in a distributed fashion).  
As to claim 3,
Ramanath teaches the data generation device according to claim 1, wherein the estimation information indicates whether the user selects the search result (Ramanath, Fig. 12 step 1210 training data comprises queries, user actions etc.), and the one or more processors are configured to estimate that the user selects the search result when the information included in the search result is similar to the information representing the attributes of the clusters (Ramanath, Fig. 11 step 1170).  

As to claim 4,
Ramanath teaches the data generation device according to claim 1, wherein the one or more processors are configured to estimate the cluster to which the user belongs based on a history of search processing of information performed by the user, and update an attribute value of an attribute among the attributes of the estimated cluster that has not been set for the user (Ramanath, Para 0063 for when a person initially registers to become a member of the social networking service, the person will be prompted to provide some personal information, such as his or her name, age (e.g., birthdate), gender, interests, contact information, home town, address, the names of the member's spouse and/or family, members, educational background (e.g., schools, majors, matriculation and/or graduation dates, etc.), employment history, skills, professional organizations, and so on).  

As to claim 6,
Ramanath teaches the data generation device according to claim 1, wherein the one or more processors are configured to output the learning data further including a specified weight (Ramanath, para 0144, learn a ranking model where the query-member similarity based on deep semantic features is used as a feature; perform the scoring in multiple passes, and to retrieve the member embeddings only for those members that are deemed relevant by the first pass scoring model), and 
the one or more processors are configured to learn the ranking model so as to place a second search result having a larger value of the weight than that of a first search result in a position earlier in order than the first search result. (Ramanath, para 0144, learn a ranking model where the query-member similarity based on deep semantic features is used as a feature; perform the scoring in multiple passes, and to retrieve the member embeddings only for those members that are deemed relevant by the first pass scoring model).

As to claim 8,
Ramanath teaches the data generation device according to claim 1, wherein the one or more processors are configured to randomly change the estimation information, and output the learning data including the changed estimation information (Ramanath, para 0144, the search system 216 is configured to perform any combination of one or more of the following functions: generate member embeddings as part of an offline workflow for index building, and to periodically update the index; compute query embedding as part of the online system architecture; compute query-member similarity using deep semantic features; compute the similarity as the dot product or cosine similarity between the corresponding embedding vectors; learn a ranking model where the query-member similarity based on deep semantic features is used as a feature; perform the scoring in multiple passes, and to retrieve the member embeddings only for those members that are deemed relevant by the first pass scoring model, thereby resulting in lower latency with para 0147 for The scorer/ranker service 1010 is responsible for the second-pass scoring and ranking of candidates corresponding to each query, and returning the ranked list of candidates to the front-end system for display on the user computing device 1000).  

As to claim 9,
Ramanath teaches a data generation method comprising: 
classifying each of a plurality of users having attributes similar to one another into any one of a plurality of clusters based on user information representing the respective attributes of the users (Ramanath, para 0072 and 0149, In some example embodiments, the profile data comprises at least one of a job title, a company, a skill, a school, a degree, and an educational major (i.e., attributes). However, other types of profile data are also within the scope of the present disclosure with para 0146 for the features (i.e., attributes) associated with each member can be grouped into two categories, explicit features and derived features. The explicit features correspond to fields that are present in a member profile, including, but not limited to, current and past work positions, education, and skills listed by the member. The derived features may either be derived from a member's profile (e.g., implied skills, experience, etc.)); 
performing a search simulation using a virtual query that includes one or more keywords extracted from the user information to obtain a search result (Ramanath, para 0072-0073 and 0083, in order to obtain a representation for the entities using the graph data structure, the search system 216 uses a variety of graph embedding algorithms. In some example embodiments, the search system 216 employs a Large-Scale Information Network Embeddings (LINE) approach. One LINE approach comprises constructing the graph of a social networking service by defining the members of the social networking service as vertices, and use some form of interaction (e.g., clicks, connections, or social actions) between members to compute the weight of the edge between any two members. However, for candidate search, this would create a large sparse graph resulting in intractable training and a noisy model. Instead, in some example embodiments, the search system 216 defines a weighted graph, G=E, w . . . ), over the entities whose representations need to be learned (e.g., skill, title, company), and use the number of members sharing the same entity on their profile to induce an edge weight (w . . . ) between the vertices. As a result, the search system 216 reduces the size of the problem by a few orders of magnitude by constructing a smaller and denser graph);
estimating whether the search result is useful to each of the users based on a similarity between information included in the search result and information representing attributes of the clusters (Ramanath, para 0084, The graph data structure 400 comprises an illustrative sub-network of the graph used to construct entity embeddings, such as embeddings for companies. In some example embodiments, each vertex or node 410 in the graph data structure 400 represents an entity, such as a company, and the edge weight, (denoted by the edge thickness) represents the number of members of the social networking service that share the entity, such as the number of members that have worked at both companies. Similar graph data structures can be constructed for other entity types, such as skills and schools, as well. In the example where the entities in the graph data structure 400 are companies, the search system 216 may embed each company (e.g., each node 410 in the graph data structure 400) into a fixed dimensional latent space. In some example embodiments, the search system 216 is configured to learn first order and second order embeddings from the graph data structure 400. Note: The limitation “whether the search result is useful” is contingent limitation. The limitation is not performed if the condition has not met. See 35 USC 112b rejection), 
generating learning data of a ranking model configured to determine an order of a plurality of the search results, the learning data being data including the search results and estimation information representing whether the search results are useful (Ramanath, Fig. 12 step 1210 and 1250 and para 0163 for At operation 1210, the search system 216 receives training data comprising a plurality of reference queries, a plurality of reference search results for each one of the plurality of reference queries, a plurality of user actions for each one of the plurality of reference queries (i.e., user action on reference query represent the results are useful), and a corresponding reaction indication for each one of the plurality of user actions with para 0164 for In some example embodiments, the ranking model comprises a deep learning model and configured to generate similarity scores based on a determined level of similarity between the profile data of the reference candidates users and the reference query data of the reference queries. Note: The limitation “whether the search result is useful” is contingent limitation. The limitation is not performed if the condition has not met. See 35 USC 112b rejection); 
learning the ranking model using the learning data (Ramanath, para 0130, iterative update); 
 performing a search processing using a search query that includes one or more received keywords to obtain the plurality of the search results (Ramanath, para 0077, Given a search query consisting of search criteria (e.g., title, skills, location) provided by the recruiter or the hiring manager, the goal of candidate search ranking is to determine a set of candidates strictly satisfying the specified search criteria (hard constraints), and to rank the candidates according to their utility for the recruiter, where the utility is the likelihood that the candidate would be a good fit for the position, and would be willing to accept a request (e.g., an InMail message) from the recruiter); 
determining the order of the search results using the learned ranking model (Ramanath, para 0077, Given a search query consisting of search criteria (e.g., title, skills, location) provided by the recruiter or the hiring manager, the goal of candidate search ranking is to determine a set of candidates strictly satisfying the specified search criteria (hard constraints), and to rank the candidates according to their utility for the recruiter, where the utility is the likelihood that the candidate would be a good fit for the position, and would be willing to accept a request (e.g., an InMail message) from the recruiter); and 
outputting the search results in the determined order (Ramanath, Fig. 11 step 1180).  

As to claim 10,
Ramanath teaches the data generation device according to claim 1, wherein the one or more processors are configured to perform morphological analysis on the user information to extract the one or more keywords (Ramanath, para 0119-0120, the search system 216 uses a nonlinear function such as neural networks to get a query-member similarity using the token level embeddings as features. The advantage of using nonlinearity is the richer set of interaction features that can be extracted from the raw data).  

As to claim 11,
Ramanath teaches the data generation device according to claim 1, wherein the one or more processors are configured to perform classification of the plurality of users, the search simulation, and generation of the learning data before performing the search processing (Ramanath, para 0072 for In the context of candidate search, members of a social networking service can be divided into two categories: candidates (e.g., job seekers) and recruiters (e.g., job providers). with para 0160 for the search system 216 uses pointwise learning, also referred to as ranking by binary classification. This method involves training a binary classifier utilizing each example in the training set with their labels, and then grouping the examples from the same search session together and ranking them based on their scores).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Li et al. (US 20110106850 A1) discloses embodiments that are configured to provide information relevant to individuals of interest to a searching user. In an embodiment, a method includes identifying relevant individuals of a network using a relevance model that includes the use of a number of managed properties and ranking features to identify relevant individuals of a defined network. The relevance model of one embodiment is defined by a schema that includes a textual matching ranking feature, social distance ranking feature, a level to top ranking feature, and a proximity ranking feature.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




7/14/2022
/NARGIS SULTANA/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164